CUDAHY,
dissenting:
The majority correctly states the test for identifying the functions and characteristics of a general agent, but it misdes-cribes the precise functions with respect to which American Eurocopter fills that role. Here American Eurocopter “performs services that are sufficiently important to the foreign corporation that if it did not have a representative to perform them, the corporation’s own officials would undertake to perform substantially similar services.” Doe v. Unocal, 248 F.3d 915, 928 (9th Cir.2001). American Eurocopter acts as Eurocopter’s exclusive distributor, marketer and sales center in the United States. The existence of third-party maintenance facilities does not negate the fact that American Eurocopter’s sales presence effectively substitutes directly for that of Eurocopter. Moreover, all Eurocopter spare parts distributed to American service centers must “pass through” American Eurocopter; therefore an inescapable practical relationship must exist between these maintenance facilities and American Eurocopter. Maintenance facilities can hardly function independently of their parts supplier.
By denying general agency to American Eurocopter, the majority has left these plaintiffs with no adequate recourse for injuries at the hands of a manufacturer doing a lion’s share of its business in the United States and in the state of California. Therefore, I respectfully dissent.